Exhibit RIDGEWOOD ENERGY Y FUND, LLC A GULF OF MEXICO OIL AND GAS FUND $100,000,000 Limited Liability Company Shares THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM (THIS “MEMORANDUM”) IS BEING FURNISHED TO A LIMITED NUMBER OF SOPHISTICATED PROSPECTIVE INVESTORS ON A CONFIDENTIAL BASIS ON BEHALF OF RIDGEWOOD ENERGYY FUND, LLC (THE “FUND”), BY RIDGEWOOD SECURITIES CORPORATION (“RIDGEWOOD SECURITIES” OR THE “PLACEMENT AGENT”) SO THAT EACH MAY CONSIDER AN INVESTMENT IN THE FUND. *** AN INVESTMENT IN OIL AND NATURAL GAS EXPLORATORY AND PRODUCTION ACTIVITIES IS SPECULATIVE, ILLIQUID AND INVOLVES A HIGH DEGREE OF RISK INCLUDING THE POTENTIAL FOR TOTAL LOSS OF THE INVESTMENT.SEE THE “RISK CONSIDERATIONS” SECTION OF THIS MEMORANDUM FOR A DETAILED EXPLANATION OF THE MANY RISKS ASSOCIATED WITH AN INVESTMENT IN THE FUND.AS A RESULT, AN INVESTMENT IN THE FUND IS SUITABLE ONLY FOR PERSONS WHO MEET THE REQUIREMENTS SET FORTH BELOW UNDER “INVESTOR SUITABILITY STANDARDS”, HAVE NO NEED FOR LIQUIDITY FROM THE INVESTMENT, ARE ABLE TO BEAR THE POSSIBLE LOSS OF THEIR ENTIRE INVESTMENT, ARE SOPHISTICATED REGARDING FINANCIAL MATTERS AND ARE FAMILIAR WITH THE RISKS ASSOCIATED WITH INVESTMENTS SIMILAR TO AN INVESTMENT IN THE FUND. *** THE SHARES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS.IT IS ANTICIPATED THAT THE OFFERING AND SALE OF THE SHARES WILL BE EXEMPT FROM REGISTRATION PURSUANT TO SECTION 4(2) AND REGULATION D
